Citation Nr: 0400294	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-24 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right shoulder disorder.

2.  Entitlement to service connection for a chronic right arm 
disorder.

3.  Entitlement to service connection for a chronic left arm 
disorder.

4.  Entitlement to service connection for a chronic right hip 
disorder.

5.  Entitlement to service connection for a chronic left hip 
disorder.

6.  Entitlement to service connection for a chronic upper 
back/neck disorder.

7.  Entitlement to service connection for a chronic mid-back 
disorder.

8.  Entitlement to service connection for a chronic lower 
back disorder.

9.  Entitlement to service connection for a chronic right leg 
disorder.


10.  Entitlement to service connection for a chronic left leg 
disorder.

11.  Entitlement to service connection for residuals, 
fractured ribs.

12.  Entitlement to service connection for hearing loss.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for residuals, left 
pneumothorax.  

15.  Entitlement to service connection for a chronic disorder 
of the abdomen.

16.  Entitlement to service connection for numbness of the 
penis.

17.  Entitlement to service connection for a chronic skin 
disorder, including a claim for chloracne, as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1969, as well as additional verified and unverified 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) with the Michigan Army National Guard 
(ANG) beginning in 1985; his date of discharge from the ANG 
is not of record.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

Portions of this appeal are being remanded to the RO via the 
Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a right shoulder disorder was denied by an unappealed 
rating decision dated in December 1970.

2.  Additional evidence received subsequent to the 1970 
rating decision includes service medical records for service 
in the Army National Guard.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for a right shoulder disorder, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a right shoulder disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§  3.104, 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted during the 
pendency of the veteran's appeal pertaining to his claim to 
reopen, the Act explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Nevertheless, the Board finds that based on the decision 
herein, there is no additional duty to assist prior to his 
submission of new and material evidence, nor is there any 
additional duty to notify the veteran with regard to his 
claim to reopen.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and military service.  38 
U.S.C.A. §§ 1110, 1131 (West  2002); 38 C.F.R. § 3.303, 3.304 
(2002).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran filed his claim to reopen the issue of 
entitlement to service connection for a right shoulder 
disorder prior to August 2001.

An unappealed rating decision dated in December 1970, denied 
the veteran's claim of entitlement to service connection for 
a right shoulder disorder, based on the finding that there 
was no evidence of a right shoulder disorder.  Evidence 
submitted at that time, included service medical records and 
VA medical records.  Prior unappealed rating decisions are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7105.  Title 38, Code of Federal Regulation, Section 
3.156(a) states that new and material evidence means evidence 
which was not previously submitted to agency decisionmakers 
which bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The evidence received subsequent to December 1970, consists 
of service medical records from the Army National Guard that 
shows an injury to the right shoulder.  Thus, this differs 
from the evidence available in 1970, and bears "directly and 
substantially" upon the issue of entitlement to service 
connection for a right shoulder disorder, is neither 
cumulative nor redundant, and, in connection with evidence 
previously assembled, is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  

Accordingly, as new and material evidence has been received 
since the December 1970 rating decision with regard to the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder, the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for a right 
shoulder disorder.  


REMAND

The veteran contends that he sustained most of the claimed 
disorders while serving in the ANG.  The statement of the 
case and supplemental statements of the case do not reflect 
that the veteran has been advised of the statutory and 
regulatory provisions which govern determinations of service 
connection for conditions claimed as occurring during reserve 
component service.  The veteran must be advised of the 
applicable statutory and/or regulatory provisions, including 
38 U.S.C.A. § 101 (21), (22), (23) (West 2002). 

It appears that the reserve component medical and personnel 
records associated with the claims file may have been 
submitted solely by the veteran.  As such, it is not clear 
whether the reserve service records associated with the file 
are complete.  Moreover, it appears that reserve personnel 
records which would verify the veteran's ACDUTRA and 
INACDUTRA are incomplete.  Complete reserve component records 
should be requested, including both personnel and medical 
records.  Those records should be associated with the claims 
file or the unavailability of such records should be verified 
in writing.  Additional attempts to obtain these records are 
required.

Private radiologic examination reports during the period of 
the veteran's reserve service disclose abnormalities of the 
spine, including degenerative disc disease.  A July 1992 
statement from the Sports Medicine Center of Metro Detroit 
discloses narrowing of the acromioclavicular joint.  Private 
magnetic resonance imaging reports disclose nucleus pulposus 
herniations in the cervical spine and in the lumbar spine.  
The significance of these reports was not discussed in the VA 
examination report of record.  A medical examination which 
includes discussion of all relevant evidence of record in 
determining the veteran's current clinical disorders is 
required.  The evidence of record reflects numerous conflicts 
between the private medical evidence of record and the 
conclusions reported following the VA examination or record.  
The medical evidence should be reconciled.

The report of audiologic examination includes only the 
measured hearing acuity thresholds for the right ear.  It 
does not appear that the veteran has limited his claim of 
service connection for hearing loss to the right ear.  
Therefore, more complete audiologic examination is required.

Also, because the courts have determined, subsequent to the 
RO's decisions in this case, that a claimant must be provided 
with explicit notice of enactment of the VCAA and all 
provisions of that Act, the record should be examined to 
assure that all notice required under VCAA has been provided.  
E.g., Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the case is remanded for the following actions:

1.  The veteran must be advised of the 
evidence required to substantiate his 
claims for service connection, especially 
as to those disorders claimed to have 
been incurred as a result of reserve 
component service.  In particular, the 
veteran should be advised that medical 
opinion relating a claimed disorder to a 
specific date or dates of ANG service 
would assist him to substantiate his 
claims.  The veteran should again be 
advised of his responsibilities under the 
VCAA, and of VA's duties and 
responsibilities.  In addition, the 
veteran should be advised of the 
applicable laws and regulations, 
including those governing determinations 
of service connection based on reserve 
component service, to include 38 U.S.C.A. 
§ 101 (21)-(23).  Any notice given, or 
action taken thereafter, must comply with 
current law.  

2.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the onset and etiology 
of the disorders at issue.  He should be 
advised of any types of alternative 
evidence that might assist in 
substantiating the claims, including a 
medical opinion linking a specific 
disorder or abnormality to his active 
service or to a specific period of 
reserve service (ACDUTRA or INACDUTRA).  

3.  The veteran should be asked whether 
he has been treated by any private 
providers other than whose records he has 
provided (Joseph P. Feminineo, MD, 
records dated from December 1996 to May 
1997, November 2000, December 2000, 
January 2001; J. W. Kitzmiller, MD, 
January 2001, aortoiliac radiologic 
examination, February 2001, and March 
2001 letter; Mount Clemons General 
Hospital and Dr. James McQuiston, May 
1991; Physical Therapy Specialists, 
October 1996).  If the veteran identifies 
additional dates of treatment or 
additional providers, the identified 
records must be requested and all such 
records obtained must be associated with 
the claims file. 

4.  The veteran should be asked whether 
any VA clinical records other than the 
report of an August 1999 VA examination 
are available.  If so, VA clinical 
records must be requested from each 
treating VA facility identified by the 
veteran and all such records obtained 
must be associated with the claims file. 

5.  The veteran's personnel and clinical 
reserve service records, to include any 
and all Line of Duty determinations, must 
be requested from the Adjutant General, 
Michigan ANG, Department of Military 
Affairs, 2500 S. Washington Ave., 
Lansing, Michigan 48913-5101.  All such 
records obtained must be associated with 
the claims file.

6.  The veteran should be afforded 
further VA examinations as necessary, 
including audiologic examination, to 
determine whether the claimed disorders 
are present and to determine the etiology 
of the claimed disorders, if present.  
The claims file should be made available 
to the examiner for review prior to each 
examination.  A medical opinion as to the 
etiology of each diagnosed claimed 
disorder must be obtained.  In 
particular, the examiner(s) must provide 
an opinion as to whether a currently 
diagnosed claimed disorder related to or 
aggravated by an injury incurred during a 
verified period of ACDUTRA or INACDUTRA 
or to his active service from August 1966 
to August 1969.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  The RO should then readjudicate the 
issues on appeal.  If any claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



